Citation Nr: 1740706	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating higher than 30 percent for left knee disability, from May 1, 2008.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969, and from January 1970 to January 1973. He died in August 2017.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In a March 2007 rating decision, the RO granted a temporary 100 percent disability rating, effective from March 5, 2007, through April 30, 2008, for left knee disability. The RO assigned a 30 percent rating for that disability effective May 1, 2008.

In June 2009, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In an August 2009 decision, the Board denied a rating higher than 30 percent from May 1, 2008, for the left knee disability. The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court). In February 2010, the Court granted a joint motion for remand (JMR) from the Veteran and VA (the parties) to vacate the August 2009 Board decision and remand the case to the Board.

In May 2010, the Board found that the record raised the issue of a TDIU. The Board remanded to the RO, for additional action, the issue of the rating for left knee disability from May 1, 2008, and the TDIU issue. Later, in January 2012, and again in July 2014, the Board again remanded to the RO, for additional action, the issue of the rating for left knee disability from May 1, 2008, and the TDIU issue.



FINDING OF FACT

The Board was notified that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).


ORDER

The appeal is dismissed due to the Veteran's death.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


